Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 1 of 33

 

PART 3: ISOLATE, MEDICATE,
LIQUIDATE: How to Fleece a Senior

Seek to Shut Down Drugging,
Embezzlement, Fleecing of Seniors — Judge
Denies Hearing

 

by Lonnie Brennan

Marvin H. Siegel is 88 years old. Five years ago, a home health aide dialed 911 and Mr. Siegel
was transported to Beverly Hospital. He was subsequently locked up involuntarily in a

Whittier Pavilion psychiatric ward according to court filings. Why the health aide called 9N
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 2 of 33

 

remains a matter of controversy. Mr. Siegel’s daughters charge that their father was
snatched up as part of a standard operating procedure amongst certain lawyers and their
accomplices. The goal: to begin the process of isolating, medicating, and liquidating their
father's $6 million estate.

And the daughters believe they've found the equivalent of a “smoking gun”: a call to Whittier
by one of the lawyers accused of stealing Mr. Siegel's money and entries in the Whittier
computer system occurring days before the grab, as the daughters claim in court exhibits.
Court filings state that their father was administered drugs at Whittier and while drugged, he
was misled to believe that his family was trying to steal his money and — while under the
influence of these mind-altering drugs ~ lawyers convinced the confused elder to affix his
signature to documents which stripped away decades of careful, deliberate family estate

planning instruments, and stripped the senior from control of his millions.

Cuffe

 

Fast forward five years. Mr. Siegel remains medicated with anti-psychotics, isolated from
certain family members, and is “held as a prisoner in his own home, with around-the-clock,

so-called medical aides — more like guards,” his daughter Lisa Siegel Belanger says.
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 3 of 33

 

New England Politics and Beyond, WITHOUT THE LIBERAL SPIN"

   

BustonBroadside.com The Boston Broadside - TUNE 2017 3

 

ants: ISOLATE, MEDICATE, LIQUIDATE: How to Fleece a Senior

 

Warning to Seniors: Rich or Poor, You're Worth a LOT to Lawyers, Courts, and Service Agencies!

Daughters Charge “Criminal Enterprise” Within the Mass. Probate & Family Court System -
Seek to Shut Down Drugging. Embezzlement, Fleecing of Seniors — Judge Denies Hearing

-_ port from which a jury = with faxing Father's medical rece md to
. cau determine that the © Defendant Merrimack Valley— 2 days

uurported May 25 prior to the uyvolunstary oc uitment,”

O11 revocation of our The Taking

elderly father’s Durable

Power of Attomey (ex-

— ited in 2063) directty computer system of Defendant (EI
ey Couteo tho GUESEY der Services of Merrimack Valley]

_— occurred by fraid and ESMY.... state that Defendant ESMV
deceit of the named mid its staff had information that
Detendatits.” Lisa sth Elder’s assets are roughly $7 aallion
“Given that our fither ineliding the home he lives m which is
explicitly set forth paid for, Elder has a will that dis ides

in his 2004 Durable the elders assets equally berween the
Power of Attorney elder's theres (3) children: and Elder has
that Dewora and] (his 4 trust where the matonty of fis assets

  
 
 
 
   
  
 
 
 
 
  
   

by Lonnie Brennan

  
 

Marvin H, Siegel is 88 years old. Five
yeary ago, a home health aide dialed "
911 and Mr. Siegel was transported to
Beverly Hospital. He waa subsequently
locked up invelustarily in a Whitiver
Pavilion psychiahic ward accordmg to
court filings. Why the health aide called
SLL remaine a matter of controversy
Mr. Siegel's daughters charge that their
father was snatched up as part ofa
standard operating procedure amongst
certain lawyers and their accomplices
The goal: to begin the process of isolat-

‘Tavestigation noes entered into the

Lisa — an attorney like her retired father — sought immediate court relief, but was shut down
at all avenues, in the lower courts and in District Court. But during the course of her efforts,
she began to amass a tremendous amount of documents, not just on her father, but on
many other seniors like her father. In thousands of pages, court transcripts, and related
documentation which stack several feet high, she states that she has found repeated
evidence of systemic fraud, money laundering, embezzlement, and organized racketeering

within the Massachusetts Probate and Family Court system.

Lisa and one of her sisters at one point filed a 462 page complaint with 2,767 numbered
paragraphs and 393 separate exhibits. In it she detailed many instances of senior abuse and
corruption, and presented 28 specific charges for fraud and other unlawful actions related
to the taking of her father and the liquidation of his estate. Lisa said she included everything
possible to allow anyone to read it and make a decision to move the case along to a jury

trial, based on fact not opinion.
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 4 of 33

 

 
     

  

You search the closet. I'll
check under the mattress.

Court Refuses to Hear the Case

Lisa's filings to free her father were rejected by the lower courts, and at District Court, Judge
Allison D. Burroughs rejected the filings three times. (The judge gave a number of reasons for
rejection, mostly centered around length and failure to be “concise.’ Lisa filed a shortened
version — it too was rejected. Then she filed her third version, condensed to 48 pages,
reducing the charges from 28 counts to four counts, and reducing the list of defendants. It
too was rejected.

In her refusal to take up the case, Judge Burroughs dismissed all defendants named in the

summary document, as well as all those previously named.
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 5 of 33

 

  
 

Atty Siegel with daughter Lisa at a happier time

“In my opinion,’ Lisa said in response to the dismissal, “the title of the article published by
Law360.com on March 30, 2017 specifically pertaining to the dismissal of the amended
federal civil action that my sister Devora and | filed (Belanger & Kaiser v. BNY Mellon et al.)
says it all: ‘13 Escape Claims They Defrauded An Elderly Man.”

“In Judge Burrough’s memorandum, | submit that she erroneously relies on a broad and
sweeping statement indicating that Devora and | did not set forth factual assertions to
support a claim for which relief can be granted—as shown, Law360's title broadcasts
otherwise. As conveyed in the article written by Law360, Devora and | (as plaintiffs) set forth
more than ample factual support from which a jury can determine that the purported May
95, 201 revocation of our elderly father’s Durable Power of Attorney (executed in 2003)

directly occurred by fraud and deceit of the named Defendants,’ Lisa said.

“Given that our father explicitly set forth in his 2003 Durable Power of Attorney that Devora
and | (his daughters) were his designated attorneys-in-fact (legal term meaning agent and
representative to stand in his stead), he purposefully created and gave Devora and | legal
interest in that 2003 written advanced planning instrument. Therefore, it is axiomatic that
Devora and | can in fact be granted relief for the fraudulent revocation of our father's 2003
Durable Power of Attorney,” she explained.

At press time, we were informed that when Judge Burroughs was an attorney, she worked
closely with counsel of one of the key defendants in this case, and according to Lisa, the
judge should have either recused herself or at the very least revealed/discussed such past
assocations. A review of Massachusetts District Court Case No. 1:12-cv-11632-RWZ is
apparently in order, amongst others.
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 6 of 33

 

Lisa and her sister Devora are now in the process of compiling an appeal to the First Circuit
U.S. Court of Appeals. If Lisa was not a lawyer, she estimates that the cost to her and her
sister would have easily exceeded $100,000 in legal fees to take the case this far. She said
that for most people who are not lawyers, it’s virtually impossible to fight back.

Excerpts from the
Various Filings

In the following paragraphs, we've included a few excerpts from some of the prior court
filings.

A Near Miss?

“Elder [Mr. Siegel] stated: “I don’t know who the hell called you guys. | don’t need anything.
This is my house and | have everything | need..| don’t see why anyone called you guys. | have
everything | need and |.am fine. Leave me your card and | will have my daughter call you if |
need anything...”

Was it a Planned Snatch?

“Defendant Attorney Cuffe made knowing and intentional misrepresentations ... that
“nobody” had anticipated the involuntary commitment..[lbut documents show] he made
calls to the adult behavioral unit of Defendant Merrimack Valley Hospital, along with faxing
Father's medical record to Defendant Merrimack Valley— 2 days prior to the involuntary
commitment.”

The Taking

“Investigation notes entered into the computer system of Defendant [Elder Services of
Merrimack Valley] ESMV... state that Defendant ESMV and its staff had information that:
Elder's assets are roughly $7 million including the home he lives in which is paid for; Elder has
a will that divides the elder’s assets equally between the elder’s three (3) children; and Elder
has a trust where the majority of his assets are managed by New York Mellon Bank and he
has an investment banker by the name of Brian Nagle who is the personal banker for his
account.”
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 7 of 33

 

“The evaluator of Defendant Beverly Hospital did not inform Daughter Lisa that Father's
being admitted to Defendant Whittier Pavilion was an involuntary commitment... did not
mention, in any manner, that antipsychotics would or could be a potential result of Father's
admission...”

“_the very next day after Defendant Brian Nagle spoke with Defendant Attorney Tarlow—
Defendant Attorneys Tarlow and Watson went to see Father, while locked-down at
Defendant Whittier Pavilion.”

Drugs

“_. Father is being forced to ingest antipsychotics with Father having no underlying diagnosis
of any psychiatric or mood disorder—the court ordered forced administering of

antipsychotics is based solely on the diagnoses of Alzheimer's and dementia.’

“In court testimony of Defendant Dr. Peter Cohen—the expert psychiatric witness used by
designated Defendants..evidences that Father does not have an underlying diagnosis of an
actual psychiatric or mood disorder warranting the use of antipsychotics.”

[The filings state that the defendant's own written records] “document—before Father had
been forced to take antipsychotics..that Father was very capable of independent activities
at that time: such as self-care, handling of medication, use of the telephone, and the ability
to walk with the mere use of a cane. Also, reflected in the records was the above average

intellectual functioning of Plaintiffs’ father before forced administration of antipsychotics.”

“As a result of continuous court ordered forced administration of antipsychotics, Plaintiffs’
father's emotional and physical quality of life has rapidly declined. Medical treatises well

establish that Seroquel and Risperdal accelerate the deterioration of an elder’s cognitive

function.”

Since 2005, the FDA has issued a “black-box warning’ regarding antipsychotics, that are
specifically, based on the increased risk of fatality for elders due to the most common
adverse side-effect of causing pneumonia and other respiratory issues. Low blood pressure
is another common side-effect causing fatality in elders.

“Furthermore, Defendant Dr. Portney’s affidavit stated that Plaintiffs’ father had not shown

any adverse side-effects from taking Seroquel—to the contrary, overwhelming evidence
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 8 of 33

 

shows that Defendant Dr. Portney knew that such statement was false; that he had specific
knowledge that Father, in fact, has suffered adverse side-effects from taking Seroquel—
which was, also, well-known by designated Defendants (Attorney Marsha Kazarosian,
Attorney Brian Cuffe, Attorney Robert Ledoux, Attorney Cheri Myette, Attorney Maxa Berid,
Attorney Thomas Barbar, LICSW Michael Novack)”

“ Defendant Attorney Cuffe admitting, in court, that ... he had actual knowledge that the
home health care agency (Defendant Right At Home) was concealing antipsychotics in
Plaintiffs’ father's food.”

Lawyer and Judge —
Setting Drug Dosages

“Defendant Dr. Cohen's treatment order had the starting dosage of Seroquel be 50 mg up to
250 mg; Dr. Land's treatment order had the starting dosage be 25 mg up to 300 mg...
Defendant Attorney Cuffe submitted ..a specific dosage... Judge Abber crossed out the
dosage and handwrote his own dosage order..Defendant Attorney Cuffe had written the
antipsychotic dosage as: Seroquel up to 300 mg per day—Judge Abber, instead, hand-wrote:
initial dosage of 25 mq’

“An alternative antipsychotic medication and dosage...was: a) Risperdal, up to 6 mg per day
—with the addition made by Judge Abber: with an initial dose of 1 mg bid" and b) Zyprexa, up
to 20 mg per day—with Judge Abber changing the 20 mg to 10 mg and the addition of: with
an initial dose of 5g per day.”

“Showing ill-motives is Defendants’ seeking Father to be given the maximum amount of
antipsychotics proposed by the professional witnesses—who were not Father's treating
doctors. Further compounding the egregiousness of Defendants actions is the fact that they
knew Father had been receiving 12.5 mg of Seroquel, twice a day...”

“she [daughter Lisa] and Plaintiff Daughter Devora had been precluded from being able to
obtain an independent medical examination of Father so that they have a full and adequate
opportunity to present their case...”

Father Ignored

“Father openly and vehemently expressed that he wanted Plaintiff Daughter Lisa and her
family to permanently reside with him and to tend to his personal care and needs,’ the
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 9 of 33

 

filings state, and then provide a string of documents supporting this statement. In their
filings, the daughters repeatedly cite hospital and various caseworkers and others own
writings and words, over a period of years in their printed computer journals, that state their
father's wishes were repeatedly ignored.

In one note, Defendant Diane Powell wrote that Defendant Attorney Myette informed her that
Father wants to remain at home; that Defendant Attorney Myette reported “elder [Father] is
bored, lonely, depressed.” [after the removal of his daughter and her family from his home}

Burial Plans — Really?

“For example, Plaintiff Daughter Lisa had discovered that Defendants had been making—
under stealth—burial plans for Father...”

The “Bribe”

“Defendant Attorney DeNapoli called Attorney Long (counsel for Plaintiff Daughter Lisa) to
propose what he characterized as an offer of settlement ... if Plaintiff Daughter Lisa would
withdraw her petitions he would facilitate Plaintiff Daughter Lisa immediately receiving
$100,000 from Father's estate...”

Father Seeks Release

“ Defendant Diane Powell sent an email to Defendant Attorney Berid..that stated:

.. Mike went to see Mr. Siegel yesterday in his home and he appears to be doing well. He was
focused on Mike going to the papers [newspapers] with him and helping him “expose what is
going on...”

Charge of Systemic Fraud, Corruption

“ this Complaint and accompanying exhibits..provide specific and concrete evidence that
there is an established systemic pattern by officials associated with the Massachusetts
Probate & Family Courts of deliberately engaging in knowingly unlawful acts of intrusion into
the private affairs of citizens for the specific purpose of maintaining a very intricate and
extensive criminal enterprise of embezzlement and money laundering—such criminal
enterprise is operated under the veil of color of authority. As a matter of routine custom and
practice, officials of the Massachusetts Probate & Family Courts engage in knowingly illegal
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 10 of 33

 

conduct specifically intended to dismantle the family unit and the sanctity of family integrity
so as to facilitate their ultimate objective of obtaining illicit gain.”

* the incessant abuse of power inflicted by Defendants—and their agents—is
overwhelmingly widespread throughout the Massachusetts Probate & Family Courts and not
an isolated situation or aberration.’

“ Defendants resorted to acts of retaliation against Plaintiffs that shock and chill the
conscience.’

“_. systemically use tactics to dismantle the family structure...the tactics routinely used
include, but are not limited to, obtaining court orders to: forcibly separate families who live
together; unjustifiably and unlawfully restrict communications between elders and their
families and friends; unjustifiably and unlawfully drug elders with antipsychotics. ...
Consequently, the systemic use of such afore-described tactics inflict serious physical and
emotional harm upon the elders and their families.”

The filings provide multiple examples and supporting documentation on numerous
individuals.

What Next?

At press time, the rejections by the court have been appealed and a pre-hearing settlement
conference has been scheduled.

Kevin Hall, the New England Director of the Citizens Commission on Human Rights
(www.cchrnewengland.org), said that the isolation, medication, and estate plundering of a
senior “couldn't be done without the psychiatrists wrongfully labeling and drugging the
elderly with phony diagnoses (mental health diagnoses, unlike medical, are subjective and
based only on opinion, so therefore you could never prove a diagnoses as fraud or even
incorrect). It also takes crooked attorneys.”

“if any other person in society drugged a person in order to steal his or her money, they
would be in prison,’ Mr. Hall said. “These psychiatrists should also be in prison except that
they are allowed to hide under the guise of medicine.” ©
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 11 of 33

 

Share on Facebook

f Share on Facebook w Tweet on twitter

@ Pin to pinterest ©

Admin

 

Related Articles

G Share on goagle+

Tweet

 

 

        

16 JAN, 2018 The Boston roadside Rm aE Deitel Leu

FREE the LAW
DCF Dirty Tricks

 

und tetera cash trom unmezous medical,

educational and therapy programs. WCE

eat gel you ty ineriiuinate yourself, of
manipulate oes child into making discto-

sures about abuse of negiect, it cen then pet
That Mossachwsert Bepi. of Claliren & a court te terminate your parental ri
Familias (OCF) uses predictable taeties wid then adopt the cil cat. cart, fer mare big

aguinst parents, ay though dey: were ii ae bucks

 

amount rule hook, Thase ave all ina “DCF The} « Ther ake, lore
Dirty Dicks section on my web site; nuts Mee ee Male I thes
Gregory A. Hest 1, Soubrage.cam, Thu hwanty crty bitcks there

re proven to be true, avd this coitirnn well Federal law now establishes adoption
veprini nf covidansed versions of Mau of then over the next several rues a for each state, with bommes for cack
DCF Ditty Trick Number Thirteeu. DCP cams wp to Inmdreds of thow- out, and even more sboacy

child adopted
winds of dollar per year per child taken, and keeps alot of bureaucrats in Sees child adopted which crctedh that
work bos quustn

“Special needs” childinen earn far more
Follow the Money - Tee Oaths Thea erie doe eran iecinne thoyean eveinne

ICDCE pe ee vangt Whe ued enpuliteag oa os Bs pret cclmbursements from more services and
tormented, thinking, "Why? Why?" and ony te Moertocs programm, bot during the lease period abd
hight aver why this las. al) hs pond rope peers in life, when at the final sale (adoption). A researcher in
there seams to be no rational basis for what has happened, there ceally'is one atate eausd barn severely eos child
m reliable ant often hidden one - follow the money. om eam is insvters up to $250,000 » year

In this cae, the DCF enn make e lot of money by “leasing” our your i poverninent money.
child 10 n foster home for a year, providing 1. Jol of expensive services We are still awaiting the fignmes for the
thine the Jeans. and then “selline” (adopting out) tbe child at the end of commonwealth, but the ntate bude! far

DCF FRONTPAGE

DCF Dirty Tricks

(3 January 28, 2018 & admin

PULP LOM UG Uae NL

   
      

BostonBroadside.cam

relminesements.

IfDCF Can keep the Children

Long Enough,
They Must Be Adopted.

Keeping the children for a yeur or more ty
iyportant. becanse die law reqitires then to
achieve “permanency” tor them nfter fifteen,
pier DCF will ira cave as long:

as posible to fate Chis outcome,
and then cell them because they themselves
hive kept them too long. You should see,
as] have, the DCF ngeuts having warm
faeries over this, while the parents bitterly:
weep,

‘The law requires DCF to make reazon-
able efforts to keep the children in their
hone but the Juvenile Counts nibber stanp

jon that they have done this.
Beer t hedee ined tue pa er that DCF has
sunde reanomible efforts, it Eroea the
agency to get federal reimbursement for the
child Such an intlomement iy ulinosi never
withbeld, even when DCP does vistually
nothing to assist a parent.

We We ee

DCF Dirty Tricks Originally published in the January 1, 2018 printed edition of The Boston

Broadside by Gregory A. Hession, J.D. The Massachusetts Dept. of Children & Families (DCF)

uses predictable tactics against parents, as though they were in an unwritten rule book.

These are all in a “DCF Dirty Tricks” section on my web

Read More...
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 12 of 33

 

ISOLATE, MEDICATE, LIQUIDATE: How to Fleece a Senior PART 2 —- UPDATE

NOTES

May 2.20177 & admin

Warning to Seniors: Rich or Poor, You're Worth a LOT to Lawyers, Courts, and Service Agencies!

by Lonnie Brennan In our prior edition, we briefly outlined how retired Boxford attorney

Marvin Siegel had established a plethora of detailed estate planning documentation with the

intention of protecting his approximately $9 million estate from predators, interlopers

 

4 CHRISTIAN ISSUE

 

Read More...

 

 

 

 

THE TAKING OF A >

 

 

4 Replies to “Daughters Charge “Criminal Enterprise”
Within the Mass. Probate & Family Court System —”

 

David Arnold

June 25, 2017 at 7:19 pm

This case is an example of a fundamental problem with guardianship. The
present system of managing guardianship violates the principle of separation
of powers.

The difference between democracy and dictatorship is that no one ina
democracy has absolute power. When there is no separation of powers the
result is dictatorship.

Under the present system the court is responsible for appointment of guardians
in addition to its defined duty of adjudicating complaints against a guardian.
The court has sole control over guardianship. This creates a dictatorship where
the judge has absolute power.

If there is collusion between a judge and a guardian there is no legal recourse! If
there is a complaint against a guardian the judge is both a party to the dispute
and the arbiter of the dispute. This is a conflict of interest.
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 13 of 33

 

Reply

A judge cannot adjudicate a complaint against a guardian they appointed. This
could force the judge to admit they made a mistake or acted improperly. This
violates the constitutional right of the judge against self incrimination!

The answer to the problem is to separate authority for appointment of
guardians from authority for adjudicating complaints against a guardians.
Complaints have to be adjudicated by a disinterested party.

 

 

 

Reply

B.j.pershing
September 6, 2017 at 12:42 am

Please friends:

1. Do not allow a judge to make medical decisions about “competency.”

Insist on a medical professional for those rulings.

2. Do not allow lawyers to do, and bill for accounting services. They are
not accountants. Hire a CPA. Not only are they trained professionals, they
are typically 1/3 the cost.

 

Ann Animous
October 3, 2017 at 7:30 am

There is no place for Elder Guardianships when there is will able and competent
family to care and meet the needs of the family. There is no role in the decision
making of needs based of ones parents. No laws have been broken except the
ones the newly appointed Trustee is going to accuse you of to make it look like
they have to stay and make all the decisions because the family is fighting, they
contested the will, they interferred with my contract worker the pooper scooper
lady. Ect. Attorneys only make lies to generate fees and major character
assassinations of he family members to make it look like they are the only ones

who can care for the ward. They ban family members, violate every law/statute
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 14 of 33

 

they are to adhere to in administering a Trust. They dont do Inventory lists which
is first thing to do. No reports to family's. The family accountant should handle
the money and attys need to move on to their next victim. Judges need to

Sanction and provide oversight of the crooks they are appointing.

 

Reply
Molly Rupp

December 31, 2018 at 10:47 am
interesting article. | didn’t read the whole thing because | live it everyday in
Amherst ma. dealing with the Northampton ma probate court. which is turning
me from an inherited rental property owner to a persecuted medically drugged
vagrant in housing and on food stamps.

Reply

Leave a Reply

Your email address will not be published. Required fields are marked *

Comment

Name *

Email *
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 15 of 33

 

FROATPAG Ee

PART 4: TAWYERS CHARGED WITH FLEECING ELDER MARVIN SIEGEL OUT OF
MILLIONS...NOW SEEK TO GET HIS DAUGHTER DISBARRED

July 16,2017 & admin @ Comments(5)

THE (EVIL) EMPIRE STRIKES BACK!

LAWYERS CHARGED WITH FLEECING
ELDER MARVIN SIEGEL OUT OF
MILLIONS —

THEN ATTACK DAUGHTER — SEEKING
TO GET HER DISBARRED

BOSTON BROADSIDE CITED IN COMPLAINT TO BAR COUNSEL

PART 4
by Lonnie Brennan

“High-powered lawyers’ is an understatement to describe the North Shore powerhouse of
attorneys who have been accused of isolating and medicating retired Attorney Marvin H.

Siegel of Boxford, Mass. in order to liquidate his estimated $7 million estate.
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 16 of 33

 

 

a =

42 JULY 2087 The Boston Broadside i bd dais ties TAME BostonBroadside,com
iba ial ttelhdlbinbhitatiheieti Mike hihi abdnmhaireet Ee Bottom Broadsucte sons

   

 

Fels tee he es Some tanga?

Court Filiags Gee tosiation. Medication of Ger . Liuadatons of $7 Midima Estate

THE (EVIL) EMPIRE STRIKES BACK!

LAWYERS CHARGED WITH FLEECING ELDER MARVIN SIEGEL OUT OF MILLIONS -
THEN ATTACK DAUGHTER - SEEKING TO GET HER DISBARRED

BOSTON BROADSIDE CITED IN COMPLAINT TO BAR COBNSEL
PART4 eae ts seed nye ean toe gos

by Lensie Brennen
Tf tei mga (RRO. Fils NO. C2-12-
“High-powured "it aig understate — 9670476406 ~ Maruhs V. Kanarocian, ot. 21), the lew
eee Lae ee
i ad ng drxined on osticnzted $1 reilloon from the estate over

cack of tha past five years (ac ae
HL Siegel of Boxford, Mees. in cedar to liqui-
dete his ostimnamed $7 muilkion estate = simenditl pe eee oper. gi was
BACKGROUND SUMMARY ean ier cpudienestn pone: Varun totanetae-
My. Siegal has bese bald o0 « virtual eral pages of Boston Groadsade covursae of the casa,
hostage un kis own bows, with 4/7 round- The compisint stan ther The Bowon Broadside was
Se aces ee eee

 

    

 
 

 

 

 

BACKGROUND SUMMARY

Mr. Siegel has been held as a virtual hostage in his own home, with 24/7 round-the-clock
“guards” (medical providers), who, according to one of his daughters, have isolated the 89-
year old from close family members for the past five years. Mr. Siegel was placed on lock-
down through a court decree of unlimited powers granted to Attorney Brian T. Cuffe,
courtesy of Judge Susan D. Ricci (who wrote the order while the presiding judge was on

vacation in Italy).

Mr. Siegel's nightmare is complicated, but highlights are contained in Parts 1, 2, and 3 in prior
issues of The Boston Broadside. In summary, he was involuntarily committed to a psychiatric
facility (Whittier Pavilion in Haverhill, Mass.) by a doctor at Beverly Hospital, following a
questionable ambulance transport from his house to the hospital. His evaluation was for
potential Alzheimer's onset. It has been charged that Brian Nagle of BNY Mellon, which hefa
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 17 of 33

 

the eek ofMr. Siegel's multi-million dollar estate, dispatched Atty. Edward Tarlow and his
associate Catherine Watson to the psychiatric facility where, according to Mr. Siegel's
attorney daughter, Lisa Siegel Belanger, Mr. Siegel s was administered drugs and lied to, and
unwittingly signed away years of careful, deliberate family and estate planning
documentation.

Mr. Siegel later experienced a second involuntary commitment at Merrimack Valley Hospital
half-a-year later, the daughter charges, after the newly signed documents were used by
Attorney Cuffe to further drug and control the senior. The details of that commitment are
noted in prior issues of this newspaper. Nightmare is a gentle term to describe the “legal
kidnapping,’ medication, isolation, and subsequent liquidation of Mr. Siegel's life-estate.

KAZAROSIAN STRIKES BACK AGAINST DAUGHTER

High-profile Attorney Marsha V. Kazarosian, along with Attorneys Cuffe, James E. Feld, and
Thomas J. Barbar, have collectively filed a complaint to the Office of the Bar Counsel, Board
of Bar Overseers (B.B.0.) of the Supreme Judicial Court in Boston for “professional
misconduct’ on the part of daughter Lisa Siegel Belanger, who has fought the high-financed
lawyers tooth and nail for five years.

In their complaint (B.B.0. File NO. C2-12-002476408 - Marsha V. Kazarosian, et. al.), the lawyers
who have controlled Mr. Siegel's estate — and have drained an estimated $1 million from the
estate over each of the past five years (according to court filings) - submitted 101 pages of
counter-claims against Lisa Siegel Belanger, inclusive of exhibits which admonish Lisa for
speaking to the press. The exhibits include several pages of Boston Broadside coverage of
the case.
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 18 of 33

1B 7 Bene ei (re) gememmrst (11 1o.>)

MM Elelate a Ares lee cite)

Kazarosian Costello

 

Attorney Marsha V. Kazarosian participating in the Massachusetts Lawyers Weekly Circle of Excellence 2016

Roundtable — YouTube

The complaint states that The Boston Broadside was provided with lies by the daughter, but
in 101 pages, not one lie is exposed, nor even mentioned. We've reviewed the case files
(thousands of pages, and exhibits, as well as video and audio tapes and eagerly await
clarification in the future on what appear to be a broad-brush tarnishing of Lisa Siegel
Belanger for daring to go up against such a powerhouse team of attorneys. Most striking is
that Lisa’s exposure throughout this process of multiple other seniors who have suffered

similar actions by some of these same lawyers, is not addressed.

Since the Boston Broadside’s articles have been published in more than 38,000 printed
newspapers, cis well as online, other media have picked up the story. The question which is
repeatedly asked is how Kazarosian and her fellow “untouchables” could have gained so
much control over Mr. Siegel. And the recent B.B.O, complaint, when shared with others brings
more questions. In the complaint, Kazarosian charges Mr. Siegel's daughter with exploiting
her own father, for spending a fraction ($85,000) of his multi-million dollar holdings.
Apparently, most of those funds were actually spent defending Mr. Siegel against the

a“
“untouchables.” So, how is this “exploitation” by Lisa, we are asked? And how can Kazarosian
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 19 of 33

 

kone straight face saying that the untouchables need to spend millions to defend
themselves. against Lisa?

The untouchables’ complaint against Lisa also spills much ink over a series of contempt-of-
court charges made against Lisa. The bulk of the charges were made because Lisa visited
her father in the hospital, where he was believed critically ill from complications of various
drugs. Lisa took too long to respond to the first contempt-of-court charge, and was
subsequently fined multiple times (and re-charged with multiple contempt-of-court
charges) until she made payments to certain untouchables to cover their legal fees in
prosecuting her for visiting her father, against their wishes. Seriously, truth is stranger than

fiction.
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 20 of 33

KAZAROSIAN COSTELLO LLP

346 Main Street
Haverhill, Massachusetts 01830-3295

MARSIIA V. KALARCSIAN /\ | AY panne Gear

% a | ate rm
WALTLa A. CosTiisa, 11 Sere PEat@ mer
Hank? E. DAC Pups (O78) F727 TRB Wharde, ‘orm Qiaes
Lists SM LSTA FAR CT ee Ean ahreh
Won, A. MERC Fitexal Cod wes

LESS ee aE NCA www kazarotlancowellacom Curice MiNi Lunia Nieman’

May 4, 2017

{Tice of “ounse
bene take, Favors R EC F- iV E D
99 High Street , ;
Boston. MA 02110 May 05 2017
ATTORNEY & CONSUMER
ASSISTANCE PROGRAM

RE: Lisa Steped Belanger
Dear Mr. Luke
The undersigned attarmeys. Marsha V, Kazarosian, {"Kazarosian”). James E. Feld,
(’ Conservator” or “Feld”), Brian T. Cuffe, (“Guardian” or “Cufie"). and Thomas J, Barbar,
(“Barbar”), (collectively “the Undersigned”}, believe that Attorney Lisa Siege! Belanger,
(“Belanger”), an individual licensed to practice law in the Commonwealth of Massachusetts, has
committed multiple violations of the Massachusetis Rules of Professional Conduct,
Mase 2 Prof C7), that ralee substantial questions as to her honesty, wustworthiness. and fitness
as a lawyer
As such, please accept this letter and accompanying atiac hments as a formal Complajal
of Belanger’ s misconduct and violations of the Massachusens Professional Rules of Comduct, as
contemplated by Mass.R. ProfiC. $3,
FACTUAL BACKGROUND AND LITIGATION SUMMARY
Ip summary, during the course of litigation in the Essex County Probate and Family
Coun, (“Probate Coun”), relative to Guardianship and Conservatorship Petitions filed by
Belanger secking protection for her father. Marvin HL Siegel, (°Mr Siegel”), Belanger has

engaged in a patter of abusive litigation mended to harass and malign the reputations of the

Sue Oe TOP RAL Steet? Se GH, Sans, Me te ers PN eR) al

 

C : —— 5
ounter-complaint filed by Attorneys Kazarosian, Cuffe, Feld, and Barbar against Marvin Siegel’s daughter Lisa, claiming

she is the reason they have had to deplete millions from his estate to fight her — to protect Marvin Siegel from her
exploitation.
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 21 of 33

 

A tyaner Question we've been asked is: If Lisa had been guilty of misspending any money,
why was she not charged or has had any complaint lodged against her for five years, until
she recently went public to the press?

Most curiously, we've been asked: Why now? Why are these four, high-powered attorneys
who took control of Mr. Siegel's estate, now, after five years, striking out against Mr. Siegel's
daughter, Lisa? Is it because Kazarosian’s, Cuffe’s, Feld’s and other's actions have “seen the
light of day” in a newspaper?

Of interest, Kazarosian has taken out a full-page color advertisement in Massachusetts
Lawyers Weekly, a private publication made available to lawyers, stating (in all capital
letters): “LAWYERS TRUST MARSHA KAZAROSIAN AND WALTER COSTELLO TO LEAD THEIR BAR
ASSOCIATIONS. CLIENTS TRUST THEM TO OBTAIN THE BEST RESULTS.” The ad is estimated to cost
in excess of $4,500 according to the publication's online posted rates. In the ad, Kazarosian is
featured in a low-cut top, with a smiling, suited Costello.

Kazarosian is the immediate past president of the Massachusetts Bar Association. In
addition to a long list of service in various lawyer associations, in January 2016 Kazarosian
was appointed by Gov. Charlie Baker to the Supreme Judicial Court Nominating Commission.
She had previously served six years with the B.B.O.

Notes: Lisa Siegel Belanger had previously filed multiple submissions to the B.B.O.
(approximately a dozen, she stated) against Kazarosian and her group during the past four
years. Each has been outright rejected, stating that no investigation could take place as it
was “pending litigation.” In contrast, Lisa is now forced to reply to the one Kazarosian
complaint — the one complaint that seeks to strip Lisa from her livelihood — her ability to
work as a lawyer.

Lisa filed a complaint of racketeering against Kazarosian, et. al, but the courts refused to
consider it, despite multiple attempts (and it has been revealed that more than one court
judge is closely tied with Lisa’s opponents!).

The lawyers who control Mr. Siegel's estate continue to try to get him vacated from his
$900,000+ Boxford home. And Lisa continues to fight them every step of the way, appeal
after appeal. But the case has never been discussed in court — always rejected in the lower
courts on technicalities of paperwork filings, never on the merits of connected lawyers ,

isolating, medicating, and liquidating a defenseless senior.
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 22 of 33

 

we fran Here?

With the involvement of such high-powered lawyers and the seeming acquiescence of the
judicial system, several people have suggested that perhaps it is time for the U.S. Attorney's
Office to take a look at this entire case. Similar cases of elder mistreatment have also

recently come to our attention which we are in the process of investigating. Stay tuned.

(NOTE: Kazarosian either intentionaly lied or else has serious comprehension problems: she
misrepresented The Boston Broadside’s article regarding the cataloguing and control of the
contents of Mr. Siegel's safety deposit box in her complaint to the B.B.O.)

roadside oie
IR COUNTRY
DIEHL

rn IBE TODAY:
‘ Boston Broadside. SUBSCRIBE TOD !

: sthot meibesiese =. ORSEND A GIFT SUBSCRIPTION!
(= ae sateen — ; (_]Standard Bulk Paper Mail at $30 per year {1-3weeks delivery),
‘—-——wswenncewsssnl [gp gt Class Mail at $45 per year (1-3 days delivery]

978-352-6800

PHONE, MAIL, OR INTERNET fw BastonBrsadside.com)

The Boston Broadside

P.O. BOX 4200 Heer se eur et ga ere)

Peabody, MA 01961 of the ONLY mass-distributed
Peat goer um orm Cote

 

Zip

 

WE THANK OUR SUPPORTERS AND SUBSCRIBERS WHO MAKE PRINTING AND DISTAISUTION OF TENS OF THOUSANDS OF COPIES OF THIS NEWSPAPER POSSISLE ads@'BostonSroadside-com + 978-352-6800

Share on Facebook Tweet
f Share on Facebook Ww Tweet on twitter G Share on google+
@ Pinto pinterest ©

Admin
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 23 of 33

 

Attginey General Candidate Jay McMahon: ‘On Day One | Will Restore Your Rights’ Opposes
AG's Gun Grab, Promises Crackdown on Opioids — Focus on Public safety From the January 1,
2018 printed edition of The Boston Broadside by Lonnie Brennan “On day one — day one - | will
restore your rights,” Attorney General Read More...

 

 

4 LET FREEDOM RIN

 

 

 

Approved House >

 

 

 

5 Replies to “PART 4: LAWYERS CHARGED WITH FLEECING
ELDER MARVIN SIEGEL OUT OF MILLIONS...NOW SEEK TO
GET HIS DAUGHTER DISBARRED”

 

Bj.pershing
September 6, 2017 at 12:36 am

 

Go instantly to the feds:

In addition to elder abuse, financial abuse
and racketeering, covered in RICO laws.

The racketeers are the members of the state Bar (both

lawyers and judges) who use their “special knowledge” (a legal term
of art in RICO law) to create a problem in order to

charge fees to solve it.

We will be re-posting your series at StopProbateFraud.com,
with your permission.

Go on offense!
Pershing

Reply

 

Kelley Smoot Garrett
September 8, 2017 at 7:55 pm “A
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 24 of 33

 

’é same thing is happening in New Mexico. | dared to protest against the attorneys
theft of my mother’s trust's Earned Interest Income through the attorney's
misuse of their |OLTA accounts. | filed a complaint at the New Mexico Disciplinary
Board against loss of Earned Interest Income, as well as the court-appointed
Trustee's renewal & subsequent use of my deceased mother's American
Express credit card, and cell phone, and the sale of my mother's house at well
below market value to a former client of court-appointed Trustee. | was
punished, not the lawyers.

The District Court Judge found me guilty of “making mistakes” and “running to
the Disciplinary Board” for every disagreement and since the Chief Disciplinary
Counsel had — on his own and without any review by the complete Board —
dismissed all my documented complaints against the 6 attorneys involved, |
was fined $11,700+ in legal fees, paid to the lawyers to reimburse them for the
time they spent defending themselves against my complaints to the
Disciplinary Board.

The Chief Disciplinary Counsel of New Mexico is Bill Slease (lam not making up
that last name.) Slease is an estate planning attorney, and therefore hardly a
disinterested party in guardianship and trust cases. Slease had repeatedly and
acting on his own and without oversight from the complete Disciplinary Board,
dismissed multiple complaints about the same group of attorneys who are
conducting a probate racket in New Mexico, much as Kazarosian et al are in
Massachusetts. Evidently, the ‘new’ way for probate attorneys and judges to

make money, is to steal it from the incapacitated, and the dead.

Reply

 

Pingback: Boston Lawyers Drain Fellow Lawyer's Estate — Stop Probate Fraud

 

Ann Animous
October 8, 2017 at 5:34 am

 

Kellys comment is absolutely factual as our family is still in the Guardianship “&
turnstile of looting and financially abusing the elderly in ABQ, NM. This is a finely
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 25 of 33

 

“ eiined well oiled machine. The Judges are at the Helm of the Crime, appointed
Corrupt colluded Conservators who themselves has history of abuse to his 2nd
wife. These appointees are not vetted, no background cks and have a license to
steal with their Law Degree. Bill Slease, Disciplinary Director in NM is part of the
collusion. Everyone of the many know who have filed complaints are told they
lack supporting documents and that is true. The Trustee who is his friend refuses
to provide them to the family’s which is illegal and in direct violation of state
statutes and Uniform Probate Codes. We have taken this to the Supreme Court
who sat a panel of 16 Judges and Attys, (Appointed will not Sanction these attys
even after proof has been filed and provided to Judge of the laws broken by the
appointments. NEVER go to an atty in NM and get your parents out of their.

Reply

 

Ann Animous
October 9, 20177 at 1:12 am

"Improper use of an adult's funds, property, or resources by another individual
is elder abuse. This includes, but is not limited to, fraud, embezzlement. forgery,

falsifying records, coerced property transfers, or denial of access to assets.”

ABQ victims first thought is Darryl Millet, Greg MacKenzie, Decades, Tom Schmict
il, Bruce Puma, Barbara Buck, Patrick Westerfield, Vanessa DeNiro, Ruth
Pregenzer, Modrall Law Firm, Judith Wagner CPA, Judge Brickhouse/Judge Nash,
allegedly have been part of the exploitation “allegedly” for decades looting
Elderly Estates.

Reply

Leave a Reply

Your email address will not be published. Required fields are marked *

Comment
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 26 of 33

 

@ ‘Hcnessy, March 04, 2020 f

THE BOSTON BROADSIDE — THE PEOPLE'S
PAPER

NEW ENGLAND POLITICS AND BEYOND... without the liberal spin

Home >» Horrors of Guardianship >
HORRORS OF GUARDIANSHIP: Gov. Baker Turns a Blind Eye

HORRORS OF GUARDIANSHIP
aH Maem Va

Governor Baker's Appointee to the
Supreme Judicial Court Nominating
Commission, Atty. Marsha V. Kazarosian,

Attempts to Silence Whistleblower
90-Year Old Marvin Siegel Remains Under 24/7 House Guard
as High-Profile Lawyers Drain Millions from His Estate

by Broadside Staff ing their posted 24/7/365 “guards,” as
The Boston Broadside has previously Marvin’s daughter Lisa Siegel Belanger
detailed in a four-part series the system- elers to his round-the-clock paid “care-
wats Sinibectess: 2 Rabe cadena POW aoe civere “wham che hac detailed keen Perry

   
    
   
   

Horrors Of Guardianship
HORRORS OF GUARDIANSHIP: Gov. Baker Turns A Blind Eye

July 3,2018 & admin #@ Comments(5)

Governor Baker's Appointee to the
Supreme Judicial Court Nominating
Commission, Atty. Marsha V.
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 27 of 33

 

Kaizearosian
Attempts to Silence Whistleblower

90-Year Old Marvin Siegel Remains Under 24/7
House Guard

as High-Profile Lawyers Drain Millions from His
Estate

HORRORS OF GUARDIANSHIP

  

NEVER CROSS A POWERFUL LAWYER

Governor Baker's Appointee to the
Supreme Judicial Court Nominating
Commission, Atty. Marsha V. Kazarosian

Attempts to Silence Whistleblower
90-Year Old Marvin Siegel Remains Under 24/7 House Guard
as High-Profile Lawyers Drain Millions from His Estate

traimiae

 

by Broadside Staff

The Boston Broadside has previously detailed in a four-part series the systematic draining of
the estate of 90-year-old Boxford resident Marvin Siegel by Governor Charlie Baker's 2016
appointee, Attorney Marsha V. Kazarosian, and other lawyers.

During the past seven years, millions have been drained from the retiree’s estimated $9
million estate, He’s expected to be tapped out within a year.

Where has the money gone? To lawyers, lawyers, lawyers, elder service providers, and the
like. Heck, the lawyers even charge one another to talk to each other and to send e-mails to
one another, and then bill the estate. They also spend money on the daily care of Marvin,
including their posted 24/7/365 “guards,” as Marvin's daughter Lisa Siegel Belanger refers to
his round-the-clock paid “caregivers,” whom she has detailed keep the senior isolated in his
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 28 of 33

 

Boxfard hame. Lisa has also detailed how these “so-called medical providers have denied
her dad his basic dignity: he can't even use a cell phone to talk to his grandchildren!”

How did Marvin Siegel Get Grabbed?

The story is long and parts of it are detailed in the prior four-part series, but can be
condensed to this: Marvin was transported to Beverly Hospital on a call from a senior home-
visiting aide, then transported to a psychiatric facility where he signed over paperwork and

control of his millions. The forced drugging of Marvin has also been detailed in copious court
filings.

Fighting Back, Getting Betrayed

Marvin hired Atty. Kazarosian as private legal counsel in August of 2011 for the specific
purpose of fending off a state “elder protective service” agency (Elder Services of Merrimack
Valley) from unlawfully making him a ward of the state (assigning a guardian to him). He
never envisioned that Atty. Kazarosian would quickly switch sides and work against the him,
as has been charged by members of Marvin's family.

In March of 2015, Marvin's daughter, Attorney Lisa Siegel Belanger, filed an extensive federal
civil action in which she claims that Atty. Kazarosian is part of a long-embedded insidious
enterprise of corrupt lawyers and judges using the Massachusetts Probate & Family Court
system to exploit elders—and any person of any age for that matter who happen to be
vulnerably labeled as “incapacitated.” Lisa’s extensive, detailed complaint and
accompanying exhibits can be viewed by the public free of charge at
http://www.belangerlawoffice.com/free- marvin/federal-civil-action-2015/.

Soon after Lisa filed her racketeering action with the US. District Court, she provided a copy
to Governor Baker. In her complaints to the governor, Lisa revealed a systemic pattern of
elder abuse, money laundering, and embezzlement. Governor Baker refused to reply to Lisa
and in less than a year from the first complaint, appointed Atty. Kazarosian to the
commission that nominates Massachusetts’ highest court judges—known as the Supreme
Judicial Court Nominating Commission.
(http://www.mass.gov/governor/administration/sjcnc/)

On December 1, 2017, Lisa filed another formal complaint, this time directly to Governor Baker,
Lt. Governor Karen Polito, counsel for the Governor, and the Executive Director of the
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 29 of 33

 

suagine Court Judicial Nominating Commission. In her complaint, Lisa extensively detailed
what she termed the continuous, vicious exploitation of her elderly father and family by Atty.
Kazarosian and her associates. As of press time, Governor Baker and the above-specified

officials have not responded to Lisa’s complaint.
But it Gets Worse: Atty. Kazarosian Seeks to Disbar Lisa Belanger

Over the course of seven years, Lisa has fought to get her father released from what she
terms the clutches of Atty. Kazarosian and associates. Lisa has filed numerous legal

petitions, and has even received a court-ordered fine for speaking to her own father!

In response to her actions in defending her father, Lisa has informed The Boston Broadside
that Atty. Kazarosian seeks to disbar her. Lisa claims this is to silence her from fighting for her
father. She has detailed that now that Marvin's plight has been publicized in The Boston
Broadside, Atty. Kazarosian has “made it her personal mission and vendetta to maliciously
and unlawfully thwart my continuous exposing of this long-embedded corruption in the
Massachusetts Probate & Family Courts. At the behest of Marsha Kazarosian, on May 25, 2018,

Adam LaFrance, Assistant Bar Counsel, filed formal charges against me,’ Lisa shared.

As Lisa has summarized, “the Office of Bar Counsel documentation states that they are
prosecuting me to silence my exposure of this corruption of epidemic proportions and for
specifically having sought legal relief in the federal court. Conspicuously, LaFrance, fails to
state how my substantiated allegations are in any manner false or dishonest as they
charge. The Office of Bar Counsel seemingly forgets that truth is an absolute defense.”

HORRORS OF GUARDIANSHIP
MAMA IhS ew Mata aaa

Governor Baker's Appointee to the
Supreme Judicial Court Nominating
Commission, Atty. Marsha V. Kazarosian,

Attempts to Silence Whistleblower
90-Year Old Marvin Siegel Remains Under 24/7 House Guard
as High-Profile Lawyers Drain Millions from His Estate

by Broadside Staff ing their posted 24/7/365 “guards,” as

The Boston Broadside has previously Marvin's daughter Lisa Siegel Belanger
detailed in a four-part series the system- _ Fefers to his round-the-clock paid “care~
fe Boesite. pPelee enki WEAN san yivers “ whom che hos detailed keen

     
 
  
  
 
  
 
 
  
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 30 of 33

 

Gogg tor the Goose,
But not the Gander?

In sharp contrast, the Office of Bar Counsel has blatantly and flagrantly ignored Lisa's filing of
complaints against Marsha Kazarosian and other specified counsel since 2012, Repeatedly,
from 2012 through 2014, the Office of Bar Counsel wrote to Lisa stating that no investigation
would be conducted due to matters being actively “pending” in the Essex Probate & Family
Court.

Yet, even though matters are still actively taking place in the Essex Probate & Family Court, in
May of 2017 the Office of Bar Counsel opened an investigation against Lisa as a result of a
complaint filed by Marsha Kazarosian—the very first complaint initiated against Lisa from the
time this matter commenced in 2011. One year later, the Office of Bar Counsel began formal
procedures against Lisa (May 25, 2018),

Self-admittedly, Marsha Kazarosian has close and substantial inner-workings with those
presiding in the Massachusetts judiciary—all the way up to the state's highest court justices.
In Kazarosian’s many self-published profiles, she boasts being appointed to the
Massachusetts Supreme Judicial Court's Advisory Committee for Clerks of the Courts and
having served on the Superior Court Civil Working Group; that in 2014, she served on the SJC’s
Access to Justice Commission Committee on the Bar Exam.

Of particular significance, Marsha Kazarosian openly flaunts her having acted as a Hearings
Committee Officer for the Massachusetts Board of Bar Overseers for a 6-year term.

Kazarosian has also openly touted having been a part of the Board of Governors during
Deval Patrick's administration, along with documented big-dollar political contributions to
high-profile Democrats including former Attorney General Martha Coakley, Senator Elizabeth
Warren, Senator Ed Markey, Joe Kennedy Ill, Barak Obama, Joe Biden, John Kerry, Tom
Daschle, and various Democratic organizations. [Editor's Note: So-called Republican Gov.
Baker appointed a heavy-financial-donor to extremist Democrats? Then turned a blind eye

on complaints against her?]

Lisa says, “It can be of no surprise by the outlandish backroom antics resorted to by Obama
appointee U.S. District Court Judge Allison Burroughs and First Circuit Court of Appeais
Justices Sandra Lynch (Bill Clinton appointee), when they dismissed the federal civil actions |
filed in 2015 and 2017.” Lisa added, “Kazarosian is high-profile and a big donor. Oh, and Judge
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 31 of 33

 

Burr vghsyust happens to be one of the foremost, early-on federal judges to have nixed
prativant Trump’ s initial travel ban.”

We'll provide more details in the next issue regarding the highly-connected, high and low-
profile attorneys involved in the systemic draining of Marvin Siegel's estate, and how they
have stolen more than money: they have stolen Marvin's connections with his grandchildren,

and his dignity. ¢

Share on Facebook Tweet
f Share on Facebook w Tweet on twitter G Share on google+
@® Pin to pinterest ©

Admin

  

Related Articles

 
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 32 of 33

 

PR jbace Massachusetts Attorney Exposing Medical Kidnapping Threatened with Being
Disbarred - Human Trafficking Mass

 

 

Reply

Diane V. Ransom
July 8, 2018 at 2:37 pm

| know this “thing” has been going on for years. Martha Coakely said it was a
consumer issue and many more complaints need be filed for her to take action.
No Elder is safe who owns any thing of value and is not cared for by their own
family. Even then do not even try to get relief from a Elder Day Care. They are
eyes and ears to help with choosing who will be declared incompetent next. It is
a horrible thing.

 

Janet J. Pidge
July 25, 2018 at 3:12 pm

My healthy religious mother Frances C. Buttrick was still enjoying ballroom
dancing, fine dining etc. before she was illegally forced into a dangerous
nursing home (murdered 12/26/14). Due to the high stakes plaguing our
(Beverley A. Finnegan, Janet J. Pidge) case... top officials, including, Gov. Charlie
Baker conspired with the radical lesbian probate judge Maureen Monks to
brazenly kill my dear sister Beverley. Baker wanted to protect powerful people
(including Lt. Gov. Karyn Polito, former Mayor Setti Warren, Police Chief Dave
MacDonald, Asst. Appeals Clerk Patty Malone, former AG Martha Coakley, Patrick
Jordan-Quern, Louise Dick, and others) who Finnegan, Pidge previously took to
court. Before hiring Attorney Coreen Goodwin (07/2018) ..I hired Attorney
Julianna L. Bruce (05/2018) who promised to ask J. Monks to release my sister
home. Bruce asked Pidge to drop off legal retainer at her home. Bruce was
scheduled to appear before J. Monks the next day and abruptly dropped the
case. Attorney Goodwin and legal intern, Sarah Oulton believed a murder hit
was put on Beverley. Goodwin promised to get my legal POA/Health Care Proxy
reinstated to release Beverley from illegal captivity and promised to help move
Case 1:20-cv-10445-IT Document 1-11 Filed 03/04/20 Page 33 of 33

 

“ ws out of Newton which Officer Daniel Nardelli told Pidge was no longer safe. In
“short, Goodwin, Oulton lied about everything ignored my emergency calls and

became part of the problem.

Lisa Belanger’s dear father Marvin Seigel was medically kidnapped and
warrants immediate release. With high stakes also plaguing Belanger’s case,
the governor and his criminal team are trying to destroy what is left of her life. It
is evil to inject unwarranted dangerous drugs into Mr. Seigel and criminal to
target Lisa who is her father’s legal POA/HCP. | only wish a decent lawyer would
come forth to help Lisa get her abused father home..Janet J. Pidge

Reply

 

Pingback: Massachusetts Seeks to Disbar and Silence Attorney Fighting to Expose
Corruption in Senior Medical Kidnappings - Massachusetts Trafficking Humans

 

Pingback: Massachusetts Seeks to Disbar and Silence Attorney Fighting to Expose
Corruption in Senior Medical Kidnappings | Human Trafficking Massachusetts

Leave a Reply

Your email address will not be published. Required fields are marked *

Comment

Name *
